Exhibit 10.3

 

FIRST AMENDMENT TO

COMMERCIAL OUTSOURCING MASTER SERVICES AGREEMENT

INTERIM DIRECT MODEL

 

This First Amendment to the Commercial Outsourcing Master Services Agreement
(this “Amendment”) is between Dova Pharmaceuticals, Inc. (the “Company”) and
Integrated Commercialization Solutions, LLC (“ICS”).  This Amendment is
effective as of March 1, 2018 (the “Amendment Effective Date”).

 

RECITALS

 

A.                                    The Company and ICS are parties to a
Commercial Outsourcing Master Services Agreement dated March 1, 2018 (the
“Agreement”);

 

B.                                    Pursuant to the Agreement, among other
things, the Company engaged ICS to perform commercialization services for
certain pharmaceutical products; and

 

C.                                    The parties now wish to amend the
Agreement in certain respects.

 

AMENDMENT

 

NOW THEREFORE, the parties agree as follows:

 

1.                                      Defined Terms.  Capitalized terms in
this Amendment that are not defined herein shall have the meanings given to them
in the Agreement.  If there is any conflict between the Agreement and any
provision of this Amendment, this Amendment will control.

 

2.                                      Interim Period.  The parties agree that
certain modifications to the terms of the Agreement are necessary to cover the
period of time beginning on the Amendment Effective Date and continuing until
the Transition Date (such period to be referred to hereafter as the “Interim
Period”).  The “Transition Date” shall mean the date mutually agreed upon, in
good faith, by the parties following ICS’s receipt of a written notice from
Company in which Company represents and warrants to ICS that it has obtained all
regulatory approvals and licenses required to sell and distribute the Product in
the Territories under the terms of the Agreement.  Effective on the Transition
Date, the terms set forth in Sections 3 and 4 below shall no longer apply,
except that any representations, warranties, indemnification obligations and
payment liability for services performed during the Interim Period shall
continue in full force and effect.  If the Transition Date does not occur within
one (1) calendar year after the Amendment Effective Date, ICS may terminate the
Agreement with thirty (30) days’ written notice.

 

3.                                      During the Interim Period, the following
modifications to the Agreement shall apply:

 

i.  Purchase of Product by ICS.  ICS shall transfer Product from its non-titled
environment and distribute Product under its titled distribution model.  ICS
shall purchase the

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

Product from Company by placing an order by EDI or by faxing to such number as
Company may designate.  The purchase price for the Product will be based on the
purchase price schedule in new Schedule F, which is attached to this Amendment,
and may be amended from time to time at Company’s sole discretion.  ICS’s terms
of payment shall be 2% 45, net 46 days, except that  (a) if any downstream
customer/wholesaler is offered extended payment terms greater than net 30
days, ICS terms of payment shall automatically be adjusted to equal to 15
calendar days  greater than the most favorable payment terms offered to a
customer/wholesaler; and (b) if any downstream customer/wholesaler is offered a
prompt pay or other discount(s) in excess of a 2% prompt pay discount, ICS will
invoice Company, and Company agrees to pay, the amount of the discount afforded
to such customer/wholesaler exceeding 2%.  For example, if a downstream
customer/wholesaler is offered special payment terms of 3% 60, net 61 for
Product purchases from ICS, ICS’s payment terms shall be adjusted to 2% 75, net
76 days, and ICS will invoice Company for the dollar amount equal to the 1%
additional discount taken by the customer/wholesaler.  ICS shall be entitled to
four (4) float days for all payments made by electronic fund transfers to the
Company lockbox account.  ICS reserves the right to take deductions in the event
of late payments from Company for Service fees.

 

ii.  Shipping Terms and Transfer of Title.  Risk of loss for, and title to,
Products shall transfer to ICS upon its purchase under Section 3.i. above and
receipt of Product in the ICS titled distribution environment and receipt of
Product in the ICS titled distribution environment.

 

iii.  Sale of Product by ICS.  The Customers shall be limited to pharmaceutical
wholesalers, including but not limited to specialty pharmacies, located within
the Territories.  Company will have entered into a written agreement with any
Customer prior to Company directing ICS to ship or sell any Product to a
Customer, in which Company and the Customer have agreed on the amount of service
fees or other amounts that Company will pay to the Customer for its services. 
ICS will have sole responsibility for determining the prices at which it agrees
it will sell the Product to Customers; provided, however, that such prices will
not exceed the Company’s wholesale acquisition cost (WAC).  ICS shall offer
payment terms of 2% 30, net 31 days to the Customer, except as otherwise
directed by Company.  If a Customer that purchases Product from ICS under this
Amendment provides any notice to ICS of their intent to deduct or offset any
service fees or other amounts that the Customer claims it is owed, from and
against payments due to ICS for purchases of Product, ICS shall immediately
notify Company.  With any such notice, ICS will provide any correspondence from
the Customer to the Company for its review.  ICS will not respond to any
Customer claims without the Company’s prior written approval.  ICS agrees to
cooperate with any reasonable request from the Company in resolving any Customer
claims. The payment of any such service fees or other amounts will be the sole
obligation of Company, and ICS will be permitted to deduct or offset the service
fees or other amounts from and against payments due by ICS Company for purchases
of Product.  Company agrees to reimburse ICS and its Related Parties for all
accounts receivable shortages arising out of Product sales under this Amendment
that are not paid by, or collected from, the Customers according to the payment
terms in this Paragraph.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

iv.  Sample Product Distribution.  If requested in writing by the Company, ICS
will distribute Sample Products under the terms of attached Revised Exhibit E
and Company shall pay ICS the Sample Fees identified on Schedule B (Fee
Schedule).

 

v.  Service Fees for the Interim Period; Costs.  ICS will submit on a monthly
basis an invoice for its distribution services in accordance with the fee
schedule attached as Schedule G.  The parties agree that the amounts within
Schedule G (the “Interim Period Fees”) represent fair market value for the
services performed and were negotiated in an arms-length transaction.  The
Interim Period Fees are in addition to, and not in lieu of, the Fees listed on
Schedule B (Fee Schedule) to the Agreement. The payment terms in Section 3.1 of
the Agreement shall apply to the Interim Period Fees.  ICS will be solely
responsible for freight charges incurred in shipping/delivering Product to
Customers.

 

vi.  Returns.  Unless the Product is damaged, lost, destroyed after title has
transferred to ICS as defined in Section 3.ii above, or ICS failed to comply
with the terms of the Agreement, ICS will have the right to return to the
Company and receive credit for (i) outdated Product (until up to six months past
expiration) in accordance with Company’s Returned Goods Policy or
(ii) overstocks Product refused or returned by the Ship-To Customer for any
reason (which shall be transferred to the Company for returns processing).  ICS
will be allowed to return 100% of all inventory, once the program is switched to
3 PL support.

 

vii.  Licenses.  No later than the Program Launch Date, ICS will attain and
agrees to continue to maintain all necessary licenses, permits, certificates,
and governmental approvals and registrations, to sell and distribute the Product
under the Agreement, as amended by this Amendment.

 

viii.  Food and Drug Administration Clearance.  The Company represents and
warrants that:  (a) as of the date that Product is first shipped out of the ICS
Facility and for the remainder of the Interim Period, the Product has been
approved by the United States Food and Drug Administration (“FDA”) to be
marketed in the Territory and the FDA establishment number for the Product has
been obtained; (b) all federal and state approvals and permits for the
manufacture, importation, design, testing, inspection, labeling, and
instructions for use of the Products in the Territory have been obtained, other
than the state wholesaler licenses/permits required to sell and distribute the
Product in the Territory that once received will trigger the Transition Date
under Section 2 above ; and (c) as of the date that Product is first shipped out
of the ICS Facility and for the remainder of the Interim Period, the Products
may be legally transported or sold under Applicable Law.  Each party will be
responsible for, and shall comply with, all applicable federal and state laws
governing the regulation of the manufacture, importation, design, testing,
inspection, labeling, sale, and instructions for use of the Product in the
Territory.

 

4.                                      ICS Facility.  The definition of ICS
Facility within the Agreement shall be struck and replaced with the facilities
located at 420 International Blvd., Brooks, KY 40109 and 1192 Trademark
Dr. Suite 102, Reno, NV 89521   All references to “ICS Facility” within the
Agreement will refer to such facilities.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

5.                                      Exhibit E.  If the Company elects to
have ICS distribute Sample Products, the parties agree that Exhibit E
Warehousing and Distribution of Sample Products to the Agreement is deleted in
its entirety and replaced with the attached Revised Exhibit E.

 

6.                                      New Schedules.  The parties agree that
new Schedule F and new Schedule G, both of which are attached hereto, are
incorporated into the Agreement.

 

7.                                      No Other Changes.  Except as otherwise
provided in this Amendment, the terms and conditions of the Agreement will
continue in full force.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.

 

Integrated Commercialization Solutions, LLC

 

Dova Pharmaceuticals, Inc.

 

 

 

By:

/s/ Peter Belden

 

By:

/s/ Alex Sapir

 

 

 

 

 

Name:

Peter Beldon

 

Name:

Alex Sapir

 

 

 

 

 

Title:

President

 

Title:

CEO

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5

--------------------------------------------------------------------------------


 

Schedule F

 

INTERIM PURCHASE PRICE OF PRODUCTS

 

 

 

 

 

 

 

WAC price

 

WAC price

 

Strength

 

NDC code

 

How supplied

 

per unit

 

per case*

 

 

 

 

 

 

 

 

 

 

 

20mg 10ct

 

71369-020-10

 

1 Blister Pack/Carton

 

$

9,000

 

$

216,000

 

 

 

 

 

 

 

 

 

 

 

20mg 15ct

 

71369-020-15

 

1 Blister Pack/Carton

 

$

13,500

 

$

324,000

 

 

--------------------------------------------------------------------------------

*There are 24 packs per case.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

Schedule G

 

INTERIM PERIOD FEES

 

 

 

Amount

 

Description

 

[***]

 

[***]

 

[***]

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7

--------------------------------------------------------------------------------


 

REVISED EXHIBIT E

 

WAREHOUSING AND DISTRIBUTION

OF SAMPLE PRODUCTS

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8

--------------------------------------------------------------------------------


 

COMMERCIAL OUTSOURCING MASTER SERVICES AGREEMENT

 

This Commercial Outsourcing Master Services Agreement (this “Agreement”) is
entered into as of March 1, 2018 (the “Effective Date”) by Integrated
Commercialization Solutions, LLC (“ICS”) and Dova Pharmaceuticals, Inc. (the
“Company”).

 

Recitals

 

A.            The Company is, among other things, in the business of selling and
distributing commercially reimbursable available pharmaceutical and therapeutic
products, including those listed on Schedule A (the “Products”);

 

B.                  ICS is in the business of providing distribution, commercial
support and other logistics services;

 

C.                  The Company, from time to time, desires to engage ICS to
provide certain warehousing, distribution, order management, data management and
specified marketing services related to the Products upon the terms and subject
to the conditions in this Agreement; and

 

D.                  ICS desires to provide such services to the Company upon the
terms and subject to the conditions in this Agreement.

 

Agreement

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.              Appointment as Exclusive Agent.  Subject to Section 4 below, the
Company hereby appoints ICS as the exclusive provider of the third party
logistics services described in Sections 2.1.2, 2.1.3 and 2.1.4 (the “3PL
Services”) and as a provider of the additional services described in Section 2
(the “Additional Services” and together with the 3PL Services, the “Services”)
for Products sold to the Company’s customers (“Customers”) within the United
States, Guam, Northern Mariana Islands, Puerto Rico and the U.S. Virgin Islands
(the “Territories”) during the Term (as defined in Section 4.1), as stated in
this Agreement.

 

2.              Services to Be Performed

 

2.1                   Services.  The Company hereby engage ICS to provide the
following Services, as more specifically described in a Statement of Work
executed by the parties:

 

2.1.1                     Customer Services as described in Exhibit B.

 

2.1.2                     Warehousing and Inventory Program Services as
described in Exhibit C.

 

2.1.3                     Distribution Services as described in Exhibit D.

 

2.1.4                     Warehousing and Distribution of Sample Products as
described in Exhibit E.

 

2.1.5                     Marketing Materials Fulfillment Services as described
in Exhibit F.

 

2.1.6                     Contract Administration and Chargeback Processing as
described in Exhibit G.

 

2.1.7                     Accounts Receivable Management and Cash Applications
as described in Exhibit H.

 

2.1.8                     Financial Management Services as described in
Exhibit I.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1

--------------------------------------------------------------------------------


 

2.1.9                     Information Technology Services as described in
Exhibit J.

 

2.2                   ADR Status.  Unless otherwise agreed to by the parties in
writing, solely for the limited purpose of compliance with the pedigree
requirements of the Prescription Drug Marketing Act and any similar state
laws, ICS is considered an “Authorized Distributor of Record” for the Products
and a third party logistics provider that does not take title to Product or have
general responsibility to direct the Product’s sale or disposition.  This
designation will not be construed in a manner that results in ICS being
considered a distributor or wholesaler for any other purpose or under any other
law or regulation.

 

2.3                   Taxes.  ICS will not be responsible for collection or
payment of any Taxes on behalf of the Company.  “Taxes” means any and all
liabilities, losses, expenses, and costs of any kind whatsoever that are, or are
in the nature of taxes, fees, assessments, or other governmental charges,
including interest, penalties, fines and additions to tax imposed by any
federal, state or local government or taxing authority in the United States on
or with respect to: (a) the Agreement or any related agreements or any future
amendment, supplement, waiver, or consent requested by the Company or any
required by the Agreement with respect to the execution, delivery or performance
of any thereof, or the issuance, acquisition or subsequent transfer thereof,
(b) the return, acquisition, transfer of title, storage, removal, replacement,
substitution, purchase, acceptance, possession, rejection, ownership, delivery,
non-delivery, use, operation, sale, abandonment, redelivery or other disposition
of any interest in Products or any part thereof, (c) the receipts or earnings
arising from any interest in Products or any part thereof, (d) any payment made
pursuant to this Agreement or to any Products, or (e) otherwise as a result of
or by reason of the transactions contemplated by this Agreement. 
Notwithstanding the foregoing, Taxes do not and will not include any local,
state or federal taxes imposed upon ICS that are based upon or measured by gross
or net income and any franchise taxes of ICS or any personal property taxes for
Products or equipment owned or leased by ICS.

 

2.4                   Non-Compliance.  In the event that it is necessary to
re-perform any work related to the Services due to ICS’s failure to comply with
the terms of this Agreement (including any applicable acceptance criteria)
(hereinafter, “Defective Services”), then ICS shall have the opportunity to
re-perform the Defective Services at its own cost within a mutually agreeable
time.

 

2.5                   Personnel.  ICS shall be responsible for providing a
sufficient number of adequately trained and qualified personnel to perform the
Services (“Personnel”).  ICS shall be permitted to use affiliates of ICS to
perform any obligation under this Agreement.  ICS shall remain at all times
responsible to Company for the performance and observance of all its obligations
under this Agreement, including but not limited to any work performed by its
Personnel.

 

2.6                   Business Continuity.  ICS shall cause its operations to be
subject to annual SSAE 16 audits (each, a “SSAE 16 Audit”) and shall promptly
provide the results of each SSAE 16 Audit in writing to the Company.  The SSAE
16 Audit shall cover a period ending no earlier than the three months prior to
the calendar year end and include specific control objectives regarding the
completeness and accuracy of the data included in standard or custom reports. 
If ICS receives an opinion other than an “Unqualified Opinion” with respect to
any SSAE 16 Audit, ICS will use commercially reasonable efforts to address the
issues in the opinion within three (3) months of such opinion in a manner
mutually agreeable to the parties. In addition, the Company shall have the right
to perform an annual audit of ICS’s compliance with this Agreement (an
“Operational Audit”) at the Company’s expense.  The Operational Audits shall be
scheduled at

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

mutually agreeable times upon reasonable advance written notice to ICS and shall
be reasonable in scope and will not unduly interfere with ICS’ operations.  ICS
shall provide assistance to the Company in the Operational Audits at no
additional cost to the Company.  With the exception of a limited follow up audit
to address an “Unqualified Opinion,” or a previous Operational Audit that had
corrective actions to be addressed, which may be conducted at no additional cost
to Company, any additional audits shall be subject to a mutually agreeable fee. 
Subject to Company’s rights in Company Data (as defined below in Section 8), all
information disclosed or reviewed in a SSAE 16 Audit or Operational Audit shall
be deemed to be the property of ICS and ICS Confidential Information.  In
addition, the Company may require confirmations as part of its financial and/or
internal control audits conducted by its independent auditors. ICS shall respond
to confirmation requests within two (2) business days and assist in coordinating
year-end inventory counts, in each case, at no additional cost to the Company

 

3.                          Compensation - Fees For Services

 

3.1                   Compensation.  The Company will compensate ICS for the
proper performance of the Services in accordance with the fees and rates within
Schedule B attached hereto (the “Charges”), subject to all other provisions in
this Agreement.  ICS shall not be entitled to impose or pass on any fees,
charges, taxes, duties or expenses for the Services unless there is a specific
charge set out within Schedule B or unless specifically permitted to do so in
the Agreement.

 

3.2                   Invoicing.  ICS will invoice the Company on a monthly
basis for the Services properly performed, and will invoice the Company for any
reasonable, pre-approved out-of-pocket pass through expenses monthly or as ICS
is billed.  If requested by Company, ICS shall provide Company with adequate
supporting documentation, including copies of receipts.  With the exception of
those noted in Schedule B, no pass through expenses shall have any profit
factors, markup or administrative fees applied to them.  Unless directed in
writing from Company, all invoices shall be forwarded electronically to
dovaap@dova.com and must include, if applicable, the Company-assigned purchase
order number.  The Company must notify ICS of any disputed Charges in writing
within thirty (30) days of the date the Company receives the invoice covering
such charges.  In the absence of any such notice of dispute, all invoices will
be payable within thirty (30) days of the invoice date.  If the Company disputes
only a portion of an invoice, the Company will pay the undisputed amounts of the
invoice within such thirty (30) day payment period.  ICS and Company will work
in good faith to resolve any such disputes.  A late fee of 1% per month (or any
portion thereof) may be charged as of the due date on all amounts not paid
within forty-five (45) days of the invoice date, except any amount disputed by
the Company in good faith.  If any dispute is resolved in favor of ICS, the
Company will pay the applicable late fee on such amount from the original due
date.

 

3.3                   Assumptions.  The Charges are based on the business
assumptions listed in Schedule E (the “Business Assumptions”).  If, at any time
during the Term, the Company requests Services that materially modify the
Business Assumptions, ICS and Company shall negotiate in good faith whether to
adjust any of the Charges based on such requests pursuant to this Section 3.2
with an amendment executed by the parties.  Notwithstanding the foregoing, if
there are no specific fees, charges or expenses identified within Schedule B for
a particular activity which ICS is required to perform under this Agreement or
the applicable Statement of Work, then the Charges already incorporate a fee,
charge or expense for that activity.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3

--------------------------------------------------------------------------------


 

3.4                   Producer Price Index Changes.  The Charges that are
expressed in U. S. dollars (but not percentages) shall be fixed for the first
twelve (12) months after the Effective Date.  Thereafter, the Charges may be
adjusted on an annual basis to reflect increases in the Producer Price
Index-Commodities, Pharmaceuticals for human use, prescription, 200106=100,
published by the United States Department of Labor on its website at
http://data.bls.gov/timeseries/WPUSI07003 (the “PPI”).  Notwithstanding the
foregoing, no such adjustment shall exceed three percent (3.0%) on an annual
basis.  Such adjustment shall be effective on the first day of the month
following the first publication of the PPI by the United States Department of
Labor after each one (1) year anniversary of the Effective Date.  By way of
example only, if the Effective Date is January 1, 2018, the adjustment would be
effective on February 1, 2019 following publication of the PPI on or about
January 15, 2019.  The Charges shall be multiplied by the percent increase in
the PPI during each twelve (12) month period.  An example of the calculation of
the increase is set forth on Schedule C (for purposes of such calculation, the
fees will be the fees set forth on a revised Schedule B provided to the Company
on an annual basis).  If publication of the PPI ceases, or if the PPI otherwise
becomes unavailable or is altered in such a way as to be unusable, the parties
shall agree on the use of an appropriate substitute index published by the
Bureau or any successor agency.

 

3.5                   Cost Adjustment.    Subject to Section 3.3 and 3.4
above, ICS bears the risk that its underlying operational and financial
assumptions associated with its pricing in order to comply with the Business
Assumptions, may be incomplete or incorrect.  Notwithstanding the foregoing, if
ICS can demonstrate to the Company that the costs to ICS for providing Services
have materially increased during the preceding twelve (12) month period of the
Term, as a direct result of any material changes in any applicable law, treaty,
rule or regulation or a final and binding determination of a court or other
Governmental Authority, including, but not limited to the United States Food,
Drug and Cosmetic Act, as amended and any and all rules, regulations and
guidelines promulgated thereunder, any applicable privacy laws, including, but
not limited to the United States Health Insurance Portability and Accountability
Act of 1996 and any regulations and official guidance  promulgated thereunder,
and 21 CFR Part 11  (“Requirements of Law”), including the adoption of any new
Requirements of Law impacting Services, then ICS and Company shall negotiate in
good faith whether to adjust any of the Charges  for such Services as a direct
result of such Requirements of Law (a “Cost Adjustment”).  In the event ICS
determines a Cost Adjustment may be needed, ICS must notify the Company of any
proposed Cost Adjustment at least one hundred twenty (120) days prior to the
proposed effective date.  All Cost Adjustments will be determined under
generally accepted accounting principles (GAAP) and cost allocation methods
applied on a consistent basis.  If the Company objects to any Cost Adjustment
and the parties are unable in good faith to resolve such objection to the
reasonable satisfaction of both parties, then either party may terminate this
Agreement upon ninety (90) days’ prior written notice to the other party after
the proposed effective date.

 

3.6                   Program Ready Date. If the Company requests that ICS delay
the launch of Services more than six months beyond the agreed-upon date on the
signature page to this Agreement (the “Program Launch Date”), the Company will
pay ICS a program ready fee and any associated expenses as specified in Schedule
B, including reasonable out-of-pocket costs and other expenses.  The Company
will give ICS at least one week’s written notice of changes to the Program
Launch Date.  Program ready fees will continue until the Program Launch Date. 
After the Program Launch Date, ICS will invoice and the Company will pay the
Charges related to the applicable monthly program fees as specified in Schedule
B.  For the first month during which Services

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4

--------------------------------------------------------------------------------


 

are performed, ICS will prorate any difference between program ready fees and
applicable monthly program fees.

 

4.              Term and Termination

 

4.1                   Initial Term.  This Agreement will be effective as of the
Effective Date and will continue for three (3) years (the “Term”) unless sooner
terminated in accordance with this Agreement.  The Term may be extended upon
written mutual agreement of the parties, such extension to be negotiated in good
faith prior to the expiration of the Term.  On an annual basis during the Term,
the parties shall conduct a business review and discuss in good faith the
Services and related Charges.

 

4.2                   Termination for Breach.  If either party breaches any
obligation under this Agreement that is capable of being remedied, the
non-breaching party may provide notice to the breaching party describing the
breach in detail and notifying the breaching party that the other party may
terminate this Agreement if the breaching party’s failure to perform is not
cured within 30 days of the date of the notice (or such longer period as may be
agreed upon).  If the breaching party’s failure to perform is not cured within
30 days of the date of the notice, then the non-breaching party may terminate
this Agreement immediately and, in such event, will provide written notice
thereof to the breaching party.   Additionally, if a non-payment breach occurs
more than five times during any 12-month period, the other party may terminate
this Agreement upon five days’ written notice without any opportunity for cure.

 

4.3                   Termination for Specific Events.  Either party may
immediately terminate this Agreement or any active Statement of Work upon
written notice to the other party upon the other party’s: (a) filing an
application for or consenting to appointment of a trustee, receiver or custodian
of its assets; (b) having an order for relief entered in Bankruptcy Code
proceedings; (c) making a general assignment for the benefit of creditors;
(d) having a trustee, receiver, or custodian of its assets appointed unless
proceedings and the person appointed are dismissed within 30 days;
(e) dissolving its existence under applicable state law; (f) insolvency within
the meaning of Uniform Commercial Code Section 1-201 or failing generally to pay
its debts as they become due within the meaning of Bankruptcy Code
Section 303(h)(1), as amended; or (g) certification in writing of its inability
to pay its debts as they become due (and either party may periodically require
the other to certify its ability to pay its debts as they become due) (each, a
“Bankruptcy Event”).  Each party must provide immediate notice to the other
party upon a Bankruptcy Event.

 

4.4                   Termination for Requirements of Law.  This Agreement may
be terminated by Company immediately upon written notice to ICS as required by
Requirements of Law, including, but not limited to the Product not being
approved by the United States Food and Drug Administration (“FDA”) or any other
governmental authority to be sold or distributed within any of the Territories.

 

4.5                  Termination Without Cause.  The Company shall have the
right to terminate this Agreement without cause upon ninety days (90) days prior
written notice, subject to any fees contained within Section 10.2.

 

4.6                  Expenses. Promptly after expiration or earlier termination
of this Agreement for any reason (a) the Company will pay ICS for all Services
properly performed in accordance this Agreement through the date of termination,
which will include, any agreed upon activities and corresponding Charges to wind
down the Services; (b) each party shall return to the other party

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

5

--------------------------------------------------------------------------------


 

all materials, documents, hardware, software and other equipment owned or
provided by the other party; and (c) pursuant to Section 3.2 above, pay all
reasonable, pre-approved out-of-pocket pass through expenses incurred by ICS up
to the effective date of termination, including non-cancellable expenses;
provided, however ICS shall use all reasonable efforts and endeavors to mitigate
any such expenses.

 

4.7                   Survival.  Accrued payment, audits, representations and
warranties, trademarks/data, intellectual property, remedies, insurance,
applicable law, indemnity and confidentiality obligations, and any provision if
its context shows that the parties intended it to survive, will survive
expiration or termination of this Agreement and, except as expressly provided,
expiration or termination will not affect any obligations arising prior to the
expiration or termination date.

 

5.              Recalls; Government Notices; Audits

 

5.1                   Recalls.  If the Company conducts a recall, market
withdrawal or field correction of any Products listed in Schedule A (a
“Recall”), the Company will conduct the Recall or designate a third party to do
so and be responsible for all Recall expenses.  ICS will comply with the
Company’s requests in the event of a Recall.  If the Recall was not due
to, ICS’s negligence, intentional misconduct, or failure to perform their
obligations within this Agreement, the Company agrees to reimburse ICS’s Recall
documented out-of-pocket expenses (including reasonable attorneys’ fees).  If
the Recall arose out of or was due to, ICS’s negligence, intentional misconduct,
or failure to perform their obligations within this Agreement, ICS agrees to
reimburse the Company’s documented out-of-pocket Recall expenses (including
reasonable attorneys’ fees).  If both parties’ negligence or willful misconduct
contributed to the Recall, each party will be responsible for Recall expenses in
proportion to its fault.  Each party will use commercially reasonable efforts to
minimize any and all Recall expenses.  The Company will promptly notify ICS of
any proposed Recall and, in any event, will do so within three (3) business days
of initiating a Recall.

 

5.2                   Government Notices.  Unless prohibited by Requirements of
Law, each party will provide the other party with a copy of any
communication(s), correspondence(s) or notice(s) it receives from the FDA, the
United States Drug Enforcement Administration (“DEA”) or any counterpart state
agency (“Agency”) specifically relating to Services or relating to a material
violation of any kind that is related to the Product, whether such violation
resulted from an act or omission by the Company or by ICS, no later than three
(3) business days following such receipt, and the Company will provide ICS with
copies of any responses to the FDA, DEA, or any Agency specifically relating to
the Services performed by ICS, including but not limited to a material violation
of any kind that is related to the Product.  To the extent possible in order not
to miss any required deadlines or requirements of the FDA, DEA, or any
Agency, ICS will also provide the Company with any proposed responses to the
FDA, DEA, or Agency any correspondence, communication, or notice for review
prior to ICS providing any responsive document.  In addition, unless prohibited
by Requirements of Law, ICS will promptly, but not later than two (2) business
days of its knowledge, notify the Company if the FDA, DEA or any Agency
conducts, or gives notice of its intent to conduct an inspection of ICS relating
to Products, or any other regulatory action in connection with the Services
provided under this Agreement.  Further, to the extent possible in order not to
miss any required deadlines or requirements of the FDA, DEA, or any Agency, ICS
will also provide the Company with any proposed responses to any such
correspondence or notices (e.g., such as an FDA 483 notice, warning letters,
untitled regulatory letters and establishment inspection reports) for review
prior

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

6

--------------------------------------------------------------------------------


 

to ICS providing any responsive document.  Unless prohibited by the FDA, DEA or
any Agency conducting the inspection and if possible, ICS will afford the
Company the opportunity to be present and to participate in such inspection, at
Company’s sole cost and in a manner not to disrupt or impede ICS’s ability to
manage the inspection and to review and contribute to any written response, to
the extent permitted by Requirement of Law.  Company shall use reasonable
efforts not to disrupt ICS during such inspection.

 

5.3                   Audits.  During the term of this Agreement and for a
period of three (3) years after the expiration or earlier termination of this
Agreement for any reason, ICS will permit the Company and any representatives of
the Company to audit, at a reasonable time during normal business hours, upon
prior written notice to ICS of at least ten (10) days for routine audits and as
soon as reasonably possible, but not any greater than five (5) days for
cause/emergency audits: (i) the facilities where the Services are being, will be
or have been conducted; (ii) related study documentation; and (iii) any other
relevant information necessary for the Company to confirm that the Services are
being or will be or have been conducted in conformance with applicable standard
operating procedures, this Agreement and in compliance with Requirements of
Law. Audits shall not be conducted more than once in any twelve (12) month
period, except for cause. Any third party auditor shall be required to execute
and deliver a reasonable confidentiality agreement, provided, however, any terms
that are specific to such audit need only to be reasonable for the purpose of
the Audit.  All audits shall be reasonable in time and scope and shall cause
minimum disruption to ICS’s normal business operations.

 

6.              Legal Compliance.

 

6.1                   Compliance with Requirements of Law.  During the Term,
each party will comply with all Requirements of Law as they pertain to each
party’s respective obligations contained within this Agreement.

 

6.2                   OFCCP/EO Compliance.  ICS is an equal opportunity employer
and federal contractor or subcontractor.  Accordingly, the parties will comply
with all applicable requirements of federal, state and local laws respecting
discrimination in employment and non-segregation of facilities including, but
not limited to, the applicable provisions of E.O. 11246, Rehabilitation Act of
1973, Vietnam Era Veterans’ Readjustment Assistance Act of 1974, E.O. 13496 and
respective regulations including 29 C.F.R. 471 Appendix A to Subpart A and
61-300.10, and the EEO Clauses set forth in 41 C.F.R. 60-1.4, -250.5(a),
-300.5(a) and —741.5(a), , which are incorporated by reference and prohibit
discrimination against qualified individuals based on their status as protected
veterans or individuals with disabilities, and prohibit discrimination against
all individuals based on their race, color, religion, sex, sexual orientation,
gender identity, or national origin.

 

7.              Representations and Warranties

 

7.1                   By the Company — In General.  The Company represents and
warrants to ICS that (a) the Company has authority to enter into and perform
this Agreement without restriction and this Agreement is a valid and binding
obligation of the Company; (b) the execution, delivery and performance of this
Agreement by the Company have been duly authorized by all necessary corporate
actions of the Company; (c) the Company has and will maintain, in full force and
effect, all licenses and permits required under applicable law for the Company
to sell and distribute Products under this Agreement; and (d) as of the Program
Launch Date, there is no

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

7

--------------------------------------------------------------------------------


 

proceeding or investigation pending or threatened that questions validity of
this Agreement, marketing authorizations related to Products or actions under
this Agreement.

 

7.2                   By the Company — Products.    The Company represents and
warrants to ICS that, on and after the Program Launch Date, (a) the Products, or
any part thereof, have not been materially adversely affected in any way as a
result of any legislative or regulatory change, revocation of the right to
manufacture, distribute, handle, store, sell or market them or the Company’s
breach of this Agreement; (b) no approvals, consents, orders or authorizations
of or designation, registration, declaration or filing with any nation,
government, state or other political subdivision, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (“Governmental Authority”) are required for Company’s
performance of its obligations under this Agreement, other than any approvals
already obtained; (c) all Products have been approved by each applicable
Governmental Authority for commercial sale and shipment within the United
States; and (d) the Company either (i)  owns or holds the duly approved:
Biologics License Application (as such term is used in the Public Health Service
Act, Title 21, United States Code), or the duly approved New Drug Application or
Abbreviated New Drug Application] (as such terms are used in the Federal Food,
Drug and Cosmetic Act, Title 21, United States Code), for each of the Products,
or (ii) is otherwise considered the “manufacturer” of all Products under the
Drug Quality and Security Act.

 

7.3                   By ICS.  ICS represents and warrants to the Company that
(a) ICS has authority to enter into and perform this Agreement without
restriction and this Agreement is a valid and binding obligation of ICS; (b) the
execution, delivery and performance of this Agreement by ICS has been duly
authorized by all necessary corporate actions of ICS; (c) during the Term, ICS
has and will maintain in full force and effect, and will cause all of its
Personnel to have and maintain all licenses and permits required under
Requirements of Law for ICS to perform the Services in accordance with this
Agreement; (d) there is no proceeding or investigation pending or threatened
that questions validity of this Agreement, ICS’s licenses to warehouse and
distribute pharmaceuticals, or any actions pursuant to this Agreement; (e) no
approval of or filing with any Governmental Authority (within the United States)
is required to perform Services, other than any approvals already obtained;
(f) it will perform its obligations hereunder in accordance with all
Requirements of Law, and performance of its obligations hereunder will not
infringe or violate the rights of any third party including but not limited to
property, contractual, employment, trademark, trade secrets, copyright, patent,
proprietary information and non-disclosure right; and (g) it has not been
debarred under the provisions of the Generic Drug Enforcement Act of 1992, 21
U.S.C. § 335a(a) and (b), or knowingly use in any capacity the services of any
individual, corporation, partnership or association to perform the Services
which has been debarred under 21 U.S.C. § 335a(a) or (b).  In the event that ICS
becomes aware of the debarment or threatened debarment of any individual,
corporation, partnership or association providing Services under this
Agreement, ICS shall notify Company immediately.

 

7.4                   WITH THE EXCEPTION OF ANY EXPRESS WARRANTY CONTAINED
WITHIN THIS AGREEMENT OR THE CONTINUING GUARANTY (DEFINED BELOW, COMPANY
PROVIDES ALL PRODUCTS “AS IS,” WITH NO WARRANTY, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, TITLE,
EXCLUSIVITY, OR FITNESS FOR A PARTICULAR PURPOSE.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

8

--------------------------------------------------------------------------------


 

7.5                   Notice of Changes.  The Company and ICS must give prompt
written notice to the other if it becomes aware during the Term of any action or
development that would cause any warranty in this Section to become untrue.

 

8.              Trademarks/Data.  Neither party may use the other party’s name,
trademarks, service marks, logos, other similar marks, other intellectual
property, or other data or information in any manner without its prior written
approval, except to the extent necessary to perform its obligations under this
Agreement.  Data and information that belong to the Company (the “Company Data”)
will be any and all data, documentation, and information related to Products
(including sales information).  Company Data including information and data
relating to any of Company’s customers and their profiles, belongs to Company. 
Subject to Company Data, all data and information that is not specific to
Company’s Products or the Company and was independently developed by ICS
relating to its processes, reports and Services provided to the Company under
this Agreement shall be considered “ICS Data.”  ICS Data, including information
and data relating to any of ICS’s customers and their profiles, belongs to ICS. 
As more specifically described in the Exhibits to this Agreement and the
Statement of Work, ICS shall make certain Company Data available to the Company
on a web portal.  The Company Data shall remain available for download by the
Company for a period of ninety (90) days following expiration or termination of
this Agreement.

 

9.              Confidentiality

 

9.1                   Agreement.  The parties have previously executed a written
Confidentiality Agreement (“Confidentiality Agreement”), attached as Schedule D,
which is hereby incorporated by reference.  Notwithstanding any longer term
within the Confidentiality Agreement, the parties will abide by its provisions
during the Term and for three years following the termination or expiration of
this Agreement.  Information disclosed under this Agreement and the terms and
conditions of this Agreement (including all attachments) are deemed
“Confidential Information” of both parties under the Confidentiality Agreement;
provided, however, the terms and conditions of this Agreement shall not be
considered the information of either party specifically.

 

9.2                   Termination.  Upon expiration or termination of this
Agreement for any reason each party will promptly: (a) return to the other party
all documents and other material containing Confidential Information (as defined
in the Confidentiality Agreement), including copies, other than those which a
party is reasonably required to maintain for legal, tax or valid business
purposes; or (b) certify to the other party that it has destroyed all such
documentation and other materials.  The obligation to destroy or return does not
apply to Confidential Information that is stored on back-up tapes and similar
media that are not readily accessible to the party; provided, however that all
such Confidential Information so retained shall remain subject to the terms of
the Confidentiality Agreement for so long as it is retained.  At a minimum, the
parties shall use no less than industry standard best practices for backup
procedures.

 

9.3                   In the event of a conflict between the terms and
conditions of this Section 9 and the terms and conditions of the Confidentiality
Agreement, the terms and conditions of this Section 9 shall control.

 

10.       Remedies

 

10.1            Generally.  Rights and remedies under this Agreement are
cumulative and in addition to any other available rights or remedies under any
agreement, at law or in equity.  The successful

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

9

--------------------------------------------------------------------------------


 

party in any legal action arising out of this Agreement, including enforcing its
rights in a bankruptcy proceeding, may recover all costs, including reasonable
attorneys’ fees.

 

10.2            Breach by the Company.  The Company acknowledges the difficulty
(if not the impossibility) of ascertaining the amount of damages that would be
suffered by ICS if (a) the Company terminates this Agreement without cause or
(b) ICS terminates this Agreement following a breach by the Company.  In such
event, as compensation and not as a penalty, the Company must pay ICS an early
termination fee (the “ETF”) equal to: (i) $38,000, if the effective date of
termination occurs before the first anniversary of the Effective Date;
(ii) $21,000, if the effective date of termination occurs on or after the first
anniversary of the Effective Date but before the second anniversary of the
Effective Date, or (iii) $9,000, if the effective date of termination occurs on
or after the second anniversary of the Effective Date but before the third
anniversary of the Effective Date.  The ETF is in addition to any other claims
or amounts owed by the Company to ICS under this Agreement, including Fees for
Services performed and costs incurred before the effective date of termination
and indemnification obligations under this Agreement and the Continuing Guaranty
and Indemnification Agreement described in Section 11.

 

10.3            Limitations.  Except for each party’s obligations with respect
to confidentiality under Section 9, indemnification under Section 12,
intellectual property rights under section 13:

 

10.3.1              NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR OTHER SIMILAR DAMAGES ARISING
OUT OF OR IN CONNECTION WITH A BREACH OF THIS AGREEMENT, EVEN IF EITHER PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES EXCEPT FOR ANY LIABILITY
UNDER SECTION 10.2;

 

10.3.2              Unless otherwise agreed to by the parties in writing, the
Company understands and agrees that it holds title and risk of loss to the
Products stored at the ICS facility located at 420 International Blvd.,
Suite 500, Brooks, KY 40109 or 1195 Trademark Drive, Suite 102B, Reno, NV 89521
(an “ICS Facility”) under this Agreement, and that ICS will not be liable for
damage or loss to Products while at an ICS Facility, other than for liability
for any Claims provided under Section 12.2, except that:

 

(a)         If any damage or loss to Products while at the ICS Facility is
caused by ICS’s breach of this Agreement, ICS will be liable for the damage or
loss up to $80,000;

 

(b)         If damage or loss to Products while at the ICS Facility is caused by
ICS’s gross negligence or willful act or omission, then no limitation will apply
other than those in Section 10.3.1;

 

(c)          Any damage or loss to Products will be based on the Company’s cost
of manufacturing or acquiring Products, not their selling cost; and

 

(d)         The above limitation does not apply to any liability that cannot be
limited by Requirements of Law.

 

10.4            Responsibility.  The Company is responsible for ensuring that it
has appropriate insurance in place to protect itself from potential damage or
loss to its Products.  The insurance required

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

10

--------------------------------------------------------------------------------


 

under Section 14 is a minimum only, and ICS does not represent or warrant that
these coverages are sufficient for the Company’s needs.

 

11.       Continuing Guaranty.  The Company has executed and delivered to ICS’
parent corporation, AmerisourceBergen Corporation, the Continuing Guaranty and
Indemnification Agreement attached as Exhibit A (the “Continuing Guaranty”).

 

The representations, warranties and indemnification provisions contained in the
Continuing Guaranty and those contained in this Agreement are in lieu of any
implied or statutory representations, warranties or indemnification.  The
Company acknowledges that Products distributed by ICS under this Agreement are
covered by the Continuing Guaranty.

 

12.       Indemnification

 

12.1            By the Company.  The Company will defend, indemnify and hold
harmless ICS and its subsidiaries, parents, affiliated companies, officers,
directors, employees, independent contractors, representatives, shareholders,
trustees and agents (“Related Parties”) from and against all claims,
liabilities, losses, damages, costs and expenses, including reasonable
attorneys’ fees brought by third parties (collectively, “Claims”) caused by or
arising from any (a) negligent act or omission of the Company or its Related
Parties, (b) a breach of any of its obligations within this Agreement or failure
to comply with Requirements of Law, (c) breach of any warranty made by the
Company within this Agreement (d) claims of patent, trademark, copyright or
other infringement related to Products, (e) storage, handling, use, non-use,
demonstration, consumption, ingestion, digestion, manufacture, production and
assembly of Products and their transportation to ICS, or (f) Taxes imposed
against ICS or its Related Parties; except the Company will have no obligations
under this Section 12.1 for any Claims to the extent, in whole or partially, are
caused by or arise from matters for which ICS is obligated to indemnify Company
pursuant to Section 12.2 below.

 

12.2            By ICS.  ICS will defend, indemnify and hold harmless the
Company and its Related Parties from and against all Claims caused by or arising
from any (a) negligent act or omission of ICS or its Related Parties,
(b) failure of ICS to perform its obligations or to comply with Requirements of
Law, (c) breach of any warranty made by ICS within this Agreement, (d) making by
ICS of written representations or warranties with respect to Products to the
extent not authorized or provided by the Company, or (e) claims of patent,
trademark, copyright or other infringement related to ICS Data, or any Products
or equipment owned or leased by ICS, ; except that ICS will have no obligations
under this Section 12.2 for any Claims to the extent caused by any negligent act
or omission of the Company or its Related Parties.

 

12.3            Procedures.  The obligations and liabilities of the parties with
respect to Claims subject to indemnification under this Section 12 (“Indemnified
Claims”) are subject to the following terms and conditions:

 

12.3.1              Any natural person or entity (a “Person”) claiming a right
to indemnification hereunder (“Indemnified Person”) must give prompt written
notice to the indemnifying party (“Indemnifying Person”) of any Indemnified
Claim, stating its nature, basis and amount, to the extent known.  Each such
notice must be accompanied by copies of all relevant documentation, including
any summons, complaint or other pleading that may have been served or any
written demand or other document.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

11

--------------------------------------------------------------------------------


 

12.3.2              With respect to any Indemnified Claim: (a) the Indemnifying
Person will defend and/or settle the Indemnified Claim, subject to provisions of
this subsection, (b) the Indemnified Person will, at the Indemnifying Person’s
sole cost and expense, reasonably cooperate in the defense by providing access
to witnesses and evidence available to it, (c) the Indemnified Person will have
the right to participate in any defense at its own cost and expense, (d) the
Indemnified Person will not settle, offer to settle or admit liability in any
Indemnified Claim without the written consent of the Indemnifying Person, and
(e) the Indemnifying Person will not settle, offer to settle or admit liability
as to any Indemnified Claim in which it controls the defense if such settlement,
offer or admission contains any admission of fault or guilt on the part of the
Indemnified Person, or would impose any liability or other restriction or
encumbrance on the Indemnified Person, without the written consent of the
Indemnified Person.

 

12.3.3              Each party will cooperate with, and comply with all
reasonable requests of, each other party and act in a reasonable and good faith
manner to minimize the scope of any Indemnified Claim.

 

12.3.4              Notwithstanding the foregoing, the Indemnified Person’s
failure to comply with its obligations pursuant to Section 12.3 shall not
constitute a breach of this Agreement nor relieve the Indemnifying Person of its
indemnification obligations under the indemnification provisions above, except
to the extent, that the Indemnifying Person’s defense of the affected Claim was
materially impaired thereby.

 

13.       Intellectual Property.  All concepts, inventions, ideas, patent
rights, data, trademarks, and copyrights that are related to or arise out of the
Products will remain exclusive property of the Company, except those not
specific to Products and that relate to the general processes, reports and
services developed by ICS and provided to the Company.  Any concepts,
inventions, ideas, patent rights, data, trademarks, and copyrights that are
developed by ICS that are not specific to Products or that relate to the
processes, reports and services developed by ICS will remain the exclusive
property of ICS.

 

14.       Insurance

 

14.1            By the Company.  The Company will maintain and perform its
obligations with respect to insurance set forth in the Continuing Guaranty.

 

14.2            By ICS.  During the Term, ICS must maintain the following
insurance:

 

14.2.1              Workers’ Compensation.  Workers’ compensation statutory
coverage as required by law in states or territories where Services are
performed;

 

14.2.2              Employer’s Liability.  Employer’s liability insurance with a
limit of $1,000,000 for bodily injury by accident per person, $1,000,000 for
bodily injury by accident, all persons and $1,000,000 bodily injury by disease
policy limit;

 

14.2.3              General Liability.  Commercial general liability insurance,
including personal injury blanket contractual liability and broad form property
damage, with a $1,000,000 combined single limit and $2,000,000 in the aggregate;

 

14.2.4              Umbrella Liability.  Umbrella liability insurance in the
amount of $10,000,000 per occurrence and aggregate;

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

12

--------------------------------------------------------------------------------


 

14.2.5              Property Insurance.  Property insurance covering the
business property of ICS and others while at any unnamed location in the amount
of $1,000,000; and

 

ICS is not obligated to insure Products against any loss or damage to Products
arising from the shipment or storage of Products at the ICS Facility.

 

14.3            Self-Insurance.  The insurance required by Section 14 may be
made up through a combination of a program of self-insurance and traditional
insurance.

 

14.4            Source of Recovery.  Except to the extent that ICS is liable for
Product damage or loss under Section 10.3.2, the Company must look for recovery
in respect of any such loss or damage solely to the casualty and theft or loss
insurance provided by the Company in accordance with Section 14.1 of this
Agreement.

 

14.4            Terms of Insurance.  Such insurance may be provided on a
claims-made basis; however, such insurance shall have a retroactive date prior
to the date that any work will be performed pursuant to the Agreement. 
Throughout the Term, ICS will (a) provide prompt written notice, but no event
greater than thirty (30) days, to the Company in the event ICS becomes aware or
is notified that the insurance described in Section 14.2 will be reduced or
cancelled and (b) provide the Company with proof of such insurance.

 

15.       Force Majeure.  If the performance of any part of this Agreement by
any party will be affected for any length of time by fire or other casualty,
government restrictions, war, terrorism, riots, strikes or labor disputes, lock
out, transportation delays, electronic disruptions, internet, telecommunication
or electrical system failures or interruptions, and acts of God, or any other
cause which is beyond control of a party, such party will not be responsible for
delay or failure of performance of this Agreement for such length of time,
except that (a) the affected party will cooperate with and comply with all
reasonable requests of the non-affected party to facilitate Services to the
extent possible, and (b) the affected party shall take commercially reasonable
steps to remedy or mitigate the force majeure with all reasonable dispatch.  If
as a result of the force majeure event, a party is unable to fully perform its
obligations hereunder for a period of thirty (30) consecutive calendar days,
then the other party shall have the right to immediately terminate this
Agreement upon written notice to the other party.

 

16.       Miscellaneous Provisions

 

16.1            Notices.  Any notice, request or other document to be given
hereunder to a party is effective when received and must be given in writing and
delivered in person or sent by overnight courier or registered or certified
mail, return receipt requested, as follows:

 

If to
ICS:                                                                               
Integrated Commercialization Solutions, LLC

3101 Gaylord Parkway

Frisco, TX 75034

 

With a copy to:

 

AmerisourceBergen Specialty Group, LLC

Attn: Group General Counsel, 1N-E186

3101 Gaylord Parkway

Frisco, TX 75034

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

13

--------------------------------------------------------------------------------


 

If to the Company:                          Dova Pharmaceuticals, Inc.

240 Leigh Farm Road, Suite 245

Durham, NC 27707

Attn: CEO

With a copy to: General Counsel

 

16.2            Other Rights.  No waiver of any breach of any one or more of the
conditions or covenants of this Agreement by a party will be deemed to imply or
constitute a waiver of a breach of the same condition or covenant in the future,
or a waiver of a breach of any other condition or covenant of this Agreement.

 

16.3            Severability.    If any provision or the scope of any provision
of this Agreement or Statement of Work is found to be unenforceable or too broad
by judicial decree, the parties agree that the provisions will be curtailed only
to the extent necessary to conform to law to permit enforcement of this
Agreement or the Statement of Work to its full extent.

 

16.4            Entire Agreement; No Reliance.  Each of the parties agrees and
acknowledges that this Agreement, the Statement(s) of Work executed by the
parties, including the attachments referred to in this Agreement,
(a) constitutes the entire agreement and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, among the parties with respect to the subject matter of
this Agreement, and (b) is not intended to confer any rights or remedies, or
impose any obligations, on any person other than the parties.  Each of the
parties expressly agrees and acknowledges that, other than those statements
expressly set forth in this Agreement, it is not relying on any statement,
whether oral or written, of any person or entity with respect to its entry into
this Agreement or to the consummation of the transactions contemplated by this
Agreement, and each of the parties further waives any claim against the other
party that the other party has failed to disclose any fact, occurrence or other
matter that relates in any way to its entry into this Agreement.

 

16.5            Amendments and Modifications.  This Agreement may be modified
only by a written amendment signed by both parties.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

14

--------------------------------------------------------------------------------


 

16.6            Assignment.  This Agreement may not be assigned by either party
without the prior written consent of the other, which will not be unreasonably
withheld, and any attempted assignment will be without effect.  Notwithstanding
the foregoing, the Company may assign this Agreement to an Affiliate or to any
corporation or other business entity that acquires the Company (whether by
merger, consolidation or otherwise) or to which the Company may assign
substantially all of its assets or that portion of its business to which this
Agreement pertains, without obtaining the consent of ICS, so long as: (a) the
assignee is not a competitor of ICS or any of its affiliates, (b) the assignee
has the financial ability to perform this Agreement and accept all obligations
and liabilities hereunder, and (c) the assignee executes the standard form
AmerisourceBergen Continuing Guaranty and Indemnification Agreement prior to the
assignment.  The Company shall continue to remain liable under the Continuing
Guaranty executed by it and attached hereto as Exhibit A as to Products shipped
or delivered by or on behalf of the Company to or on the order of
AmerisourceBergen Corporation or any of its subsidiaries. This Agreement will be
binding on and will benefit any and all successors, trustees, permitted assigns
and other successors in interest of the parties. The term “Affiliate” shall mean
all entities controlling, controlled by or under common control with a party
hereto, including joint venture partners.  The term “control” shall mean the
ability to vote fifty percent (50%) or more of the voting securities of any
entity or otherwise having the ability to influence and direct the polices and
direction of an entity.

 

16.7            Applicable Law.  This Agreement will be construed and enforced
in accordance with the laws of the State of Delaware, without regard to any
conflicts of laws and provisions thereof.

 

16.8            Publicity.  Unless required by applicable law, rule, or
regulation, including, but not limited to U.S. Securities Act, neither party has
the right to issue a press release, statement or publication regarding the terms
and conditions of or the existence of this Agreement without the prior written
consent of the other party.

 

16.9            Joint Preparation.  Each party to this Agreement (a) has
participated in the preparation of this Agreement, (b) has read and understands
this Agreement, and (c) has been represented by counsel of its own choice in the
negotiation and preparation of this Agreement.  Each party represents that this
Agreement is executed voluntarily and should not be construed against a party
solely because it drafted all or a portion of this Agreement.

 

16.10     Counterparts.  This Agreement may be executed in multiple
counterparts, each of which is considered an original and all of which together
constitutes one and the same instrument.  Facsimile execution and delivery of
this Agreement are legal, valid and binding execution and delivery for all
purposes.

 

17.       Letter of Intent.  In accordance with Section 16.4 of this Agreement,
the parties’ Letter of Intent dated November 14, 2017, is superseded by this
Agreement and all such sums paid pursuant to the Letter of Intent shall be
credited against payments due hereunder on a dollar for dollar basis, except
that, in the event any payments were due and payable pursuant to the Letter of
Intent and have not been paid, within 30 days after the Effective Date, the
Company will pay ICS all amounts due under the Letter of Intent.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties execute this Agreement as of the Effective Date.

 

DOVA PHARMACEUTICALS, INC.

 

INTEGRATED COMMERCIALIZATION SOLUTIONS, LLC

 

 

 

By:

/s/ Alex Sapir

 

By:

/s/ Peter Belden

 

 

 

 

 

Name:

Alex Sapir

 

Name:

Peter Belden

 

 

 

 

 

Title:

CEO

 

Title:

President

 

Program Launch Date:  May 1, 2018

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

16

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

Schedules:

 

 

 

 

 

Schedule A

 

List of Existing Company Products

Schedule B

 

ICS Summary of Fees

Schedule C

 

Example of Price Adjustment Calculation

Schedule D

 

Confidentiality Provisions

Schedule E

 

Business Assumptions

 

 

 

Exhibits:

 

 

 

 

 

Exhibit A

 

Continuing Guaranty and Indemnification Agreement

Exhibit B

 

Customer Services

Exhibit C

 

Warehousing and Inventory Program Services

Exhibit D

 

Distribution Services

Exhibit E

 

Warehousing and Distribution of Sample Products

Exhibit F

 

Marketing Materials Fulfillment Services

Exhibit G

 

Contract Administration and Chargeback Processing

Exhibit H

 

Accounts Receivable Management and Cash Applications

Exhibit I

 

Financial Management Services

Exhibit J

 

IT Services

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

17

--------------------------------------------------------------------------------


 

SCHEDULE A

LIST OF PRODUCTS

 

Product Name

 

Package Type

 

NDC

 

Brand Name

Avatrombopag

 

20mg 10ct

 

71369-020-10

 

Doptelet

Avatrombopag

 

20mg 15ct

 

71369-020-15

 

Doptelet

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

18

--------------------------------------------------------------------------------


 

SCHEDULE B

SUMMARY OF FEES

 

Fee

 

Amount

 

Description

[***]

 

[***]

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

19

--------------------------------------------------------------------------------


 

SCHEDULE C

EXAMPLE OF PRICE ADJUSTMENT CALCULATION

 

Effective Date:

 

January 1, 2007

PPI for January 2007:

 

202.416

PPI for January 2008:

 

211.080

(published on or about January 15, 2008)

 

 

 

 

 

Change in PPI:

 

8.664

Percentage change in PPI:

 

8.664/202.416 = 4.28%

 

All Fees would be increased by 3% effective on February 1, 2008, because of the
3% cap.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

20

--------------------------------------------------------------------------------


 

SCHEDULE D

COPY OF EXECUTED CONFIDENTIALITY AGREEMENT

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

21

--------------------------------------------------------------------------------


 

SCHEDULE E

BUSINESS ASSUMPTIONS

 

Title Model

 

Will utilize Title Model for a minimum of 12 months

Services

 

Full order-to-cash

NDC’s

 

Four, two trade and two samples

Master Case

 

24 units trade and 24 units for samples

Storage

 

CRT 20-25°C

Shipping

 

Ambient

Manner of Transportation

 

Ground

Minimum unit of measure

 

Carton

Minimum order

 

Master case

Year One Volume

 

[***]

Year Two Volume

 

[***]

Year Three Volume

 

[***]

Annual Pallet Storage

 

[***]

Customer Base

 

Specialty Distribution and Specialty Pharmacy

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A

CONTINUING GUARANTY

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

[g182041ku11i001.jpg]

 

CONTINUING GUARANTY AND INDEMNIFICATION AGREEMENT

 

The undersigned guarantees to AmerisourceBergen Corporation and each of its
subsidiary companies and their successors that (i) any food, drugs, devices,
cosmetics, or other merchandise (“Products”) now or hereafter shipped or
delivered by or on behalf of the undersigned and its affiliates (“Guarantors”)
to or on the order of AmerisourceBergen Corporation or any of its subsidiaries
will not be, at the time of such shipment or delivery, adulterated, misbranded,
or otherwise prohibited under applicable federal, state and local laws,
including applicable provisions of the Federal Food, Drug and Cosmetic Act, 21
U.S.C. §301 et seq. (“FDCA”), and Sections 351 and 361 of the Federal Public
Health Service Act, 42 U.S.C. §§ 262 and 264, and their implementing regulations
(“Applicable Laws”), each as amended and in effect at the time of shipment or
delivery of such Products; (ii) Products are not, at the time of such shipment
or delivery, merchandise that may not otherwise be introduced or delivered for
introduction into interstate commerce under Applicable Laws, including FDCA
section 301 (21 U.S.C. §331); and (iii) Products are merchandise that may be
legally transported or sold under the provisions of any other applicable
federal, state or local law.  Guarantors guarantee further that, in the case of
food shipments, only those chemicals or sprays approved by federal, state or
local authorities have been used, and any residue in excess of the amount
allowed by any such authorities has been removed from Products.

 

Guarantors shall promptly defend, indemnify and hold AmerisourceBergen
Corporation and each of its subsidiaries harmless against any and all claims,
losses, damages, costs, liabilities and expenses, including attorneys’ fees and
expenses, arising as a result of (a) any actual or asserted violation of
Applicable Laws or by virtue of which Products made, sold, supplied, or
delivered by or on behalf of Guarantors may be alleged or determined to be
adulterated, misbranded or otherwise not in full compliance with or in
contravention of Applicable Laws, (b) the possession, distribution, sale and/or
use of, or by reason of the seizure of, any Products of Guarantors, including
any prosecution or action whatsoever by any governmental body or agency or by
any private party, including claims of bodily injury, death or property damage,
(c) any actual or asserted claim that Guarantors’ Products infringe any
proprietary or intellectual property rights of any person, including
infringement of any trademarks or service names, trade names, trade secrets,
inventions, patents or violation of any copyright laws or any other applicable
federal, state or local laws, and (d) any actual or asserted claim of
negligence, willful misconduct or breach of contract, and in all cases of
(a) through (d), above, except to the extent arising from the negligence,
willful misconduct or breach of contract of AmerisourceBergen or its affiliates.

 

Guarantors shall maintain primary, noncontributory product liability insurance
of not less than $5,000,000 per occurrence for claims relating to Products. 
This insurance must include AmerisourceBergen Corporation, its subsidiaries and
their successors as additional insureds for claims arising out of Products. 
Guarantor shall provide for at least thirty days’ advance written notice to
AmerisourceBergen Corporation of cancellation or material reduction of the
required insurance.  If the required insurance is underwritten on a “claims
made” basis, the insurance must include a provision for an extended reporting
period (“ERP”) of not less than twenty-four months; Guarantors further agree to
purchase the ERP if continuous claims made insurance, with a retroactive date
not later than the date of this Agreement, is not continually maintained or is
otherwise unavailable.  This insurance shall be with an insurer and in a form
acceptable to AmerisourceBergen Corporation, and any deductible or retained risk
must be commercially and financially reasonable and acceptable to
AmerisourceBergen Corporation.  Guarantors warrant that they have sufficient
assets to cover any self-insurance or retained risk.  Upon request, Guarantors
will promptly provide satisfactory evidence of the required insurance.

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

Provisions in this Continuing Guaranty and Indemnification Agreement are in
addition to, and not in lieu of, any terms set forth in any purchase orders
accepted by Guarantors or any separate agreement entered into between
AmerisourceBergen Corporation or any of its subsidiaries and Guarantors.  If the
language in this Agreement conflicts with the language in any other document,
the language in this Agreement controls.

 

Dova Pharmaceuticals, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

CUSTOMER SERVICES

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT C

WAREHOUSING AND INVENTORY MANAGEMENT SERVICES

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT D

DISTRIBUTION SERVICES

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

28

--------------------------------------------------------------------------------


 

EXHIBIT E

WAREHOUSING AND DISTRIBUTION OF SAMPLE PRODUCTS

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

29

--------------------------------------------------------------------------------


 

EXHIBIT F

MARKETING MATERIALS FULFILLMENT SERVICES

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

30

--------------------------------------------------------------------------------


 

EXHIBIT G

CONTRACT ADMINISTRATION AND CHARGEBACKS PROCESSING

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

31

--------------------------------------------------------------------------------


 

EXHIBIT H

ACCOUNTS RECEIVABLE MANAGEMENT AND CASH APPLICATIONS

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

32

--------------------------------------------------------------------------------


 

EXHIBIT I

FINANCIAL MANAGEMENT SERVICES

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

33

--------------------------------------------------------------------------------


 

EXHIBIT J

IT SERVICES

 

[***]

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

34

--------------------------------------------------------------------------------